DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2020 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (semi-colon inserted at end of “correlating temperature . . .” in claim 12): 
12.	(Currently Amended) A system, comprising: 
a server; and 
a plurality of monitoring stations, each monitoring station located at a physical location separate from the other monitoring stations, each monitoring station comprising a first monitoring device to monitor the location and a second monitoring device positioned to monitor the location from a different perspective from the first monitoring device; 
wherein the first and second monitoring devices each comprise: 
a pair of cameras to capture images of the location; 
a thermal sensor to capture temperature information of individuals in the location; 
a processor; and 
a memory coupled to the processor, the memory storing a plurality of instructions, which when executed by the processor, cause the processor to perform the operations of: 
detecting a presence of an individual in the monitored environment; 
correlating temperature information with image information to determine a temperature of the individual in the monitored environment;
determining whether the temperature of the individual exceeds a determined threshold; and 
based on the condition of the temperature of the individual exceeding the determined threshold, transmitting the information to a remote server to determine, based on information from other monitoring stations, other locations visited by the individual and other individuals contacted by the individual.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Dhamija et al. [U.S. Patent Publication 2021/0398691], discloses the tracking of people committing risky behaviors along with tracking the use of PPE and if any coughing or sneezing is being done in a monitored area (paragraph 0077) where a social distancing module, in conjunction with a camera monitoring the people, determines if the risky behavior is being conducted (paragraph 0074).  However, no art of record discloses the use of two cameras where said cameras calibrate one another based upon fiducial markers.  Additionally, no art of record discloses the determination of other locations visited by the individual and other individuals contacted by the individual.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2021/0391089 to Eswara et al. discloses methods and systems for reducing a risk of spread of an illness in a building.
U.S. Patent Publication 2022/0011293 to Hummer et al. discloses methods and devices for detecting viruses and bacterial pathogens.
U.S. Patent Publication 2018/0262738 to Kapuria et al. discloses a single casing advanced driver assistance system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571)270-7223. The examiner can normally be reached Monday through Friday, 10:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689